DETAILED ACTION
Claims 1-4, 6-7, 9-13 and 15-23 are pending before the Office for review.
In the response filed April 14, 2022:
Claims 1, 11, 17 and 22 were amended.
Claims 8 was canceled.
Claim 23 is newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.
 
Claim Interpretation
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II). The pending claims are directed towards a slurry composition and therefor claimed limitations directed towards the properties are rendered obvious by the composition itself absent a showing the contrary as the chemical composition and its properties are inseparable. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01(I)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over SMALL et al (U.S. Patent Application Publication 2006/0234509Z) in view of FELLER et al (U.S. Patent Application Publication 2006/0099817) and KITAYAMA et al (U.S. Patent 7,553,345)
With regards to claim 1 and 9-10, Small renders obvious a slurry comprising an abrasive including a ceria compound (Paragraph [0038]) and a buffering agent to adjust a pH value of a slurry (Paragraph [0103]).
Small does not explicitly disclose a removal rate regulator to adjust removal rates of the slurry to metal and to non-metallic dielectric material; wherein the removal rate regulator includes organic acid, the organic acid has a functional group of R-COOH and has a molar mass in the range of 2000 and 8000 g/mol, wherein R represents a carbon chain, and a difference between the non-metallic dielectric material removal rate and a metal removal rate of the slurry is less than 100 angstrom/min; wherein the buffering agent includes potassium dihydrogen phosphate (KH2PO4) and wherein the slurry comprises a non-metallic dielectric removal rate higher than a metal oxide removal rate; wherein the slurry has a removal rate selectivity of the non-metallic dielectric material to the metal oxide greater than 30 and wherein the slurry has a removal rate selectivity of the metal to the metal oxide greater than 30.
Small discloses the includes of various selectivity enhancers including rheological agents [Paragraph [0104]-[0105]) wherein the rheological agents can include for example polycarboxilic acids (Paragraph [0113]). Kitayama discloses a polishing composition comprising a microwaviness reducing agent including a surfactant with a molecular weight preferably from 1000 to 50000 wherein compound may be an alkyl polycarboxcylic acid (Col.4 lines 40-53, Col. 5 lines 36-51) and cerium oxide particles (Col. 8 lines 54-57). As such Small as modified by Kitayama discloses the inclusion of a selectivity enhancer including rheological gents wherein the rheological agents can include for example polycarboxilic acids (Small Paragraphs [0104]-[0105], [0113]) wherein the agent includes a surfactant with a molecular weight preferably from 1000 to 50000 wherein compound may be an alkyl polycarboxcylic acid (Kitayama Col.4 lines 40-53, Col. 5 lines 36-51) which renders obvious a removal rate regulator to adjust the removal a removal rate regulator to adjust removal rates of the slurry to metal and to non-metallic dielectric material; wherein the removal rate regulator includes organic acid, the organic acid has a functional group of R-COOH and has a molar mass in the range of 2000 and 8000 g/mol, wherein R represents a carbon chain. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Small to include the removal rate regulator (microwainess reducing agent) as rendered obvious by Kitayama because the reference of Kitayama discloses that such compound reduces the aggregation of the abrasives and suppresses unwanted waviness and nodules during polishing (Col. 7 lines 51-59) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the teachings of Kitayama. MPEP 2143D
 Feller discloses a slurry comprising an abrasive including a ceria compound (Paragraph [0016]) a buffering agent to adjust the pH value of the slurry, wherein the buffering agent includes potassium dihydrogen phosphate (KH2PO4) (Paragraphs [0015]-[0017] discloses potassium phosphate).
While Small as modified by Kitayama and Feller does not explicitly disclose where the slurry comprises a non-metallic dielectric removal rate higher than a metal oxide removal rate wherein a difference between the non-metallic dielectric material removal rate and a metal removal rate of the slurry is less than 100 angstrom/minute, Small as modified by Kitayama and Feller discloses the cerium containing abrasive polishing slurry of this invention can be tailored to polishing a number of material including a non-metallic dielectric material (Small Paragraph [0085]). Small as modified by Kitayama and Feller renders obvious Applicant’s claimed composition for use in polishing Applicant’s claimed material and therefore would render obvious applicant claimed property of the chemical composition including a non-metallic dielectric material removal rate higher than a metal oxide removal rate wherein a difference between the non-metallic dielectric material removal rate and a metal removal rate of the slurry is less than 100 angstrom/minute absent a showing to the contrary, wherein the slurry has a removal rate selectivity of the non-metallic dielectric material to the metal oxide greater than 30 and wherein the slurry has a removal rate selectivity of the metal to the metal oxide greater than 30.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Small to include the removal regulator as rendered obvious the embodiment of Small because the reference of Small teaches that such compounds are useful in methods of polishing in order to adjust the selectivity (Paragraph [0104]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the removal regulator (selectivity enhancers) as rendered obvious by Small. MPEP 2143D
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Small to include the potassium phosphate as rendered obvious by Feller because the reference of Feller teaches that the pH of the polishing slurry may be maintained using a buffer system which acts to stabilize the pH (Paragraph [0017]) and one of ordinary skill in the art prior to the effective filing date of the invention would have a had a reasonable expectation of predictably achieving the desired slurry using the buffering agent as rendered obvious by Feller. MPEP 2143D
With regards to claim 2, the modified teachings of Small disclose wherein the abrasive has a weight percentage in a range form 0.1-50 wt% (Small Paragraph [0070]) which overlaps Applicant’s claimed amount of form 0.05wt% to 0.25 wt %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 3, the modified teachings of Small render obvious wherein the abrasive includes at least one of ceric dioxide (CeO2), cerium trioxide (Ce2O3), ceric hydroxide (Ce(OH)4), cerium nitride, cerium fluoride and cerium sulfide (Small Paragraph [0038]).
With regards to claim 4, the modified teachings of Small render obvious wherein the metal includes pure metal and alloy, the pure metal is selected from one of tungsten, cobalt, ruthenium, copper, and alloys includes at least one of tungsten, cobalt ruthenium and copper (Small Paragraph [0084] discloses tungsten and copper).
With regards to claim 6, the modified teachings of Small renders obvious wherein the metal oxides includes at least one of zirconium dioxide (ZrO2), hafnium zirconium oxide (HfZrOx), hafnium silicon oxide (HfSiOx), hafnium silicon oxynitride (HfSiON), zirconium silicon oxide (ZrSiOx), hafnium zirconium silicon oxide (HfZrSiOx), aluminum oxide (Al2O3), hafnium aluminum oxide (HfAlOx), hafnium aluminum nitride (HfAlNx), zirconium aluminum oxide (ZrAlOx), lanthanum oxide (La2O3), titanium dioxide (TiO2), ytterbium(III) oxide (Yb2O3), yttrium(III) oxide (Y2O3), hafnium oxide (HfO2) and tantalum pentoxide (Ta2O5), and x is a positive integer (Small Paragraph [0087] discloses tantalum pentaoxide).
With regards to claim 7, the modified teachings of Small renders obvious wherein the non-metallic dielectric material includes at least one of silicon dioxide (SiO2), silicon nitride (SiN), boron nitride (BN), germanium nitride (GeN), silicon carbonitride (SiCN), silicon oxycarbonitride (SiOCN), silicon oxynitride (SiON), silicon oxycarbide (SiOC) (Paragraphs [0003], [0085]).
With regards to claim 8, Small renders obvious wherein the removal rate regulator is selected from the group of ammonia, amino acid and other organic acid (Small Paragraphs [0105]-[0107]).
With regards to claim 23, the modified teachings of Small discloses wherein the pH of the composition is from about 1 to 11, preferably from about 2.5 to 10, for example about 3 to about 9 (Small Paragraph [100]) which renders obvious wherein the pH value of the slurry is in a range of from 8.5 to 9.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claims 11-12, 15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over REICHARDT et al  (U.S. Patent Application Publication 2017/0158913).
With regards to claims 11, 15, 17, 19-20 and 22, Reichardt renders obvious a slurry comprising a ceric dioxide abrasive wherein the ceric dioxide abrasive is non-silica based (Paragraphs [0057]), in amount of 0.0001 to 2.5 wt% (Paragraph [0016]) which overlaps Applicant’s claimed amount of from 0.05 wt% to 0.10 wt% to the slurry and a pH value of the slurry being a range of from 6 to 9.5 (Paragraph [0021], [0075]) which overlaps Applicant’s claimed amount of from 8.5 to 9. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Reichardt does not explicitly disclose a removal rate regulator or a barrier removal rate enhancer to adjust a non-metallic dielectric material removal rate of the slurry; having a weight percentage more than 0wt% and no more than 0.60wt% to the slurry and wherein the slurry having a metal removal rate greater than a non-metallic dielectric removal rate; wherein the removal rate selectivity of the non-metallic dielectric material to the metal oxide is greater than 40, and a removal rate selectivity of the metal to the metal oxide greater than 30 and wherein the metal removal rate and the non-metallic dielectric removal rate are higher than a metal oxide removal rate of the slurry and wherein the barrier removal rate enhancer is configured to increase chemical force of the slurry to the non-metallic dielectric material.
Reichardt discloses a at least one amino acid wherein the amino acid may increase the metal removal rate wherein the amino acid may be present in amounts of 0.2 to 1 wt% (Paragraphs [0059]-[0063]) which renders obvious Applicants’ claimed removal rate regulator and barrier removal rate enhancer and overlaps Applicant’s claimed amounts more than 0 wt% and no more than 0.60 wt% to the slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
While Reichardt does not explicitly disclose where the slurry comprises a non-metallic dielectric removal rate higher than a metal oxide removal rate, Reichardt discloses the cerium containing abrasive polishing slurry of this invention can be tailored to polishing a number of material including a semiconductor materials metal layer, non-metallic dielectric layers and metal oxide layers (Paragraphs [0120]-[0124], [0128]-[0131]). Reichardt renders obvious Applicant’s claimed composition for use in polishing Applicant’s claimed material and therefore would render obvious applicant claimed property of the chemical composition wherein the slurry having a metal removal rate greater than a non-metallic dielectric removal rate; wherein the removal rate selectivity of the non-metallic dielectric material to the metal oxide is greater than 40, and a removal rate selectivity of the metal to the metal oxide greater than 30 and wherein the metal removal rate and the non-metallic dielectric removal rate are higher than a metal oxide removal rate of the slurry and wherein the barrier removal rate enhancer is configured to increase chemical force of the slurry to the non-metallic dielectric material.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Reichardt to include the removal rate regulator (organic acid) as rendered obvious by the embodiment of Reichardt because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired slurry using the organic acid as rendered obvious by Reichardt. MPEP 2143D
With regards to claim 12, Reichardt renders obvious wherein the non-metallic dielectric material is silicon dioxide and the metal is cobalt (Paragraph [0129])
With regards to claim 18, Reichardt renders obvious Applicant’s claimed composition for use in polishing Applicant’s claimed material and therefore would render obvious applicant claimed property of the chemical composition including a removal rate selectivity of the metal to the non-metallic dielectric material at about 6.5 "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01(I)
With regards to claim 21, Reichardt renders obvious wherein the removal rate regulator is selected from the group of ammonia, amino acid and other organic acid (Paragraphs [0059]-[0062]).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over REICHARDT et al  (U.S. Patent Application Publication 2017/0158913), as applied to claims 11-12, 15 and 17-23, in further view of YASUI (U.S. Patent Application Publication 2017/0009101).
With regards to claims 13 and 16, the modified teachings of Reichardt renders obvious the limitations of claim 11 as previously discussed.
However the modified teachings of Reichardt is silent as to wherein the removal rate regulator comprises an organic acid having a molar mass of 5000 g/mol and a buffering agent having a weight percentage less than 0.1 wt% to the slurry and wherein the buffering agent is citric acid.
Yasui discloses a polishing composition comprising ceric dioxide abrasives (Paragraph [0070]) an organic compound comprising a carboxyl group wherein the organic compound has a molecular weight of 150 or more  (Paragraph [0035]) rendering obvious wherein the removal rate regulator comprises an organic acid having a molar mass of 5000 g/mol and an organic acid which is expected to have a pH buffering action wherein the organic acid includes citric acid (Paragraphs [0085]-[0087]) in a concentration of 0.001 g/L to 100 g/l (Paragraph [0093]) rendering obvious a buffering agent having a weight percentage less than 0.1 wt% to the slurry and wherein the buffering agent is citric acid.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Reichardt to include the organic acid molar mass and buffering agent as rendered obvious by Yasui because the reference of Yasui teaches that such compound provide sufficient cobalt dissolution while providing the desired polishing rate (paragraph [0050]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the organic compound molar mass and buffering agent as rendered obvious by Yasui. MPEP 2143D

Response to Arguments
Applicant’s arguments, see pages 7-12 of Applicant’s response, filed April 14, 2022, with respect to the rejection(s) of claim(s) 1-4, 6-7, 9-13 and 15-22 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendments have overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KITAYAMA et al (U.S. Patent 7,553,345), REICHARDT et al  (U.S. Patent Application Publication 2017/0158913), and YASUI (U.S. Patent Application Publication 2017/0009101).

For the purpose of compact prosecution the Examiner will address those arguments with regards to pending reference Small and Feller which were found unpersuasive.

Applicant argues on pages 7-9 of Applicant’s response that Small in view of Feller fails to the subject matter for which it was cited. Applicant first argues that there would be not teaching, suggestion or motivation to modify Small’s composition to include the potassium phosphate according to Feller’s teachings because the reference of Small discloses the benefits of using a nonmetal containing acid. In additional, Applicant argues that Small teaches that the disclosure slurry is for chemical mechanical planarization where a high silicon dioxide removal rate and a low silicon nitride removal rate are required on the same substrate. Applicant notes that Feller is directed towards planarizing a metal substrate. Therefore one of ordinary skill in the art prior to the effective filing date would not have been motivated to modify the teachings of Small to include the teachings of Feller. This is found unpersuasive.
It is the Examiner’s position that Small is properly modified with the teachings of Feller. While the Examiner acknowledges that Small discloses that it is beneficially adjusted with non-metal containing acids and bases, it does not take away from the broad discloses of the use of pH adjusting compounds.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123(II) In addition Small discloses that the invention comprises polishing substrates including metal, metal compound and/or dielectric material (Paragraph [0019]) including metal, metal oxides and non-metallic dielectrics (Paragraphs [0085]-[0089]).Therefore both Small and Feller are directed towards treating similar materials and therefore one of ordinary skill in the art would look towards appropriate compounds including buffering agents depending on the material to be polished.
In addition, Applicant appears to claim/ argue the properties of the composition. The Examiner would like to note that the pending claims under examination are directed towards a composition. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) Absent a showing of unexpected results or a component missing from the composition as present in the current prior art, the claimed product and prior art produce are obvious as they possess the same properties.
Applicant has not adequately demonstrate on the record that the composition of the prior art differs from Applicant’s composition or that Applicant’s composition possess unexpected results which are commensurate in the claim and would not be a property of the claim. Therefore the Examiner maintains that the properties including polishing selectivity and removal rate would be a property of the composition. As such the Examiner maintains the reference of Small and Feller as presented in the current Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713